FILED
                             NOT FOR PUBLICATION                            APR 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS MANUEL COELHO,                              No. 08-72115

               Petitioner,                       Agency No. A030-816-201

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Luis Manuel Coelho, a native and citizen of Portugal, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order rejecting his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

remand.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA rejected Coelho’s motion to reopen without the benefit of our

decision in Reyes-Torres v. Holder, Nos. 08-74452 & 09-70214, 2011 WL

1312570 (9th Cir. April 7, 2011) (mandate pending), in which we concluded that

8 C.F.R. § 1003.2(d) did not apply to preclude a motion to reopen filed after the

petitioner had been removed. See Reyes-Torres, 2011 WL 1312570, at *2-*3

(citing Coyt v. Holder, 593 F.3d 902 (9th Cir. 2010)). We remand to the BIA in

light of this intervening case law.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-72115